DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1–9 and 20–27 are pending in this application.  Applicant’s election without traverse of Group I in the reply filed on February 10, 2021, is acknowledged.  Claims 10–19 have been canceled by Applicant. Claims 1–9 and 20–27 are examined in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 23 is objected to because of the following informalities: 
Regarding claim 23, there appears to be a typographical error with the limitation “carrier substrate” in line 1. Examiner believes this should read “the carrier substrate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2–3, 5, 8, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation “the local void” in line 1 renders the claim indefinite, because there is a lack of antecedent basis in the claims. The limitation “at least one local void” in lines 14–15 of claim 1 indicates that there may be a plurality of local voids within the scope of the claimed invention; accordingly, in this case, it is unclear and confusing which of the plurality of local voids is being referenced here. For purposes of examination, Examiner is reading this limitation as “the at least one local void”.
Regarding claim 3, the limitation “the local void” in line 1 renders the claim indefinite, because there is a lack of antecedent basis in the claims. The limitation “at least one local void” in lines 14–15 of claim 1 indicates that there may be a plurality of local voids within the scope of the claimed invention; accordingly, in this case, it is unclear and confusing which of the plurality of local voids is being referenced here. For purposes of examination, Examiner is reading this limitation as “the at least one local void”.
Regarding claim 5, the limitation “the front face” in line 1 renders the claim indefinite, because there is a lack of antecedent basis in the claims. It is unclear and confusing whether this refers to the front surface of the encapsulation layer, or to some other face of the encapsulation layer. For purposes of examination, Examiner is reading this limitation as “the front surface”.
Regarding claim 8, the limitation “the first face” in line 3 renders the claim indefinite, because there is a lack of antecedent basis in the claims. For purposes of examination, Examiner is reading this limitation as “the front face of the carrier substrate”.
Regarding claim 24, the limitation “said side edges” in line 2 renders the claim indefinite, because there is a lack of antecedent basis in the claims. It is unclear and confusing which of the plurality of side edges are being referenced. For purposes of examination, Examiner is reading this limitation as “said plurality of side edges”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–9, 20, and 23–27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mikata (U.S. Pub. No. 2019/0372210).
Regarding claim 1, Mikata teaches an electronic device, comprising: a carrier substrate (Figs. 13A and 13B, 10, ¶ [0030]) having a front face (Fig. 13, top face) and a back face (Fig. 13, bottom face) and including an integrated network of electrical connections (e.g., Fig. 13B, 11, ¶¶ [0064]–[0065], discussion the presence of a plurality of wiring lines that are not illustrated) from the front face to the back face (though not illustrated, these are present from front to back surface, in order for the electrical circuit and antenna attached to carrier substrate 10 to make electrical contact with a mounting board, such as in Figs. 4A and 4B, 50, ¶ [0056]) and comprising a front metal level (see ¶ [0064], used to make contact pads for circuits and to make the antenna) and a rear metal level (though not illustrated, this is present on the back surface, in order for the electrical circuit and antenna attached to carrier substrate 10 to make electrical contact with a mounting board, such as in Figs. 4A and 4B, 50, ¶ [0056]); an electromagnetic antenna (Figs. 13A and 13B, 12, ¶ [0029]) located on the front face in a first zone (Figs. 13A and 13B, “zone” 36, ¶ [0071]) of the carrier substrate and is connected to said network of electrical connections (see, e.g., ¶¶ [0030] & [0064]–[0065], noting that if the antenna were not so connected, it would not function as an antenna); an electronic chip (Figs. 13A and 13B, 14, ¶ [0029]) that is mounted over the front face of the carrier substrate in a second zone (Figs. 13A and 13B, “zone” that is not “zone” 36) of the carrier substrate, said electronic chip being connected to said network of electrical connections (see, e.g., ¶ [0065]), wherein the second zone is separate from the first zone (Figs. 13A and 13B); and an encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]) which at least partially encapsulates the electronic chip (Fig. 13B) and is formed over the front face of the carrier substrate (Fig. 13B), said encapsulation layer having a front surface (Fig. 13B, topmost surface); and wherein the encapsulation layer has, recessed with respect to the front surface, at least one local void (Figs. 13A and 13B, ¶ [0071]) that is located laterally away from the electronic chip and extends over at least the first zone where the electromagnetic antenna is located.
The language, term, or phrase “that is formed from the front metal level”, is directed towards the process of making a metal antenna.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “that is formed from the front metal level” only requires a metal antenna, which does not distinguish the invention from Mikata, who teaches the structure as claimed.
Regarding claim 2, Mikata teaches an electronic device wherein the local void (Figs. 13A and 13B, ¶ [0071]) extends from the front surface (Fig. 13B, topmost surface) only partially through a thickness of the encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]).
Regarding claim 3, Mikata teaches an electronic device wherein the local void (Figs. 13A and 13B, ¶ [0071]) extends from the front surface (Fig. 13B, topmost surface) completely (Fig. 13B, the void is complete through area occupied by 16) through a thickness of the encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]).
Regarding claim 4, Mikata teaches an electronic device wherein the encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]) covers the electronic chip (Figs. 13A and 13B, 14, ¶ [0029]).
Regarding claim 5, Mikata teaches an electronic device wherein the front face (Fig. 13B, topmost surface) of the encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]) is parallel to the front face (Fig. 13, top face) of the carrier substrate (Figs. 13A and 13B, 10, ¶ [0030]).
Regarding claim 6, the language, term, or phrase “wherein the encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]) is molded”, is directed towards the process of making an encapsulation layer.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “wherein the encapsulation layer is molded” only requires an encapsulation layer, which does not distinguish the invention from Mikata, who teaches the structure as claimed.
Regarding claim 7, Mikata teaches an electronic device further including a passivation layer (Figs. 13A and 13B, 16, ¶ [0029]) between the encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]) and the carrier substrate (Figs. 13A and 13B, 10, ¶ [0030]), and wherein the electromagnetic antenna (Figs. 13A and 13B, 12, ¶ [0029]) is located underneath the passivation layer (Fig. 13B).
Regarding claim 8, Mikata teaches an electronic device wherein the integrated network of electrical connections (e.g., Fig. 13B, 11, ¶¶ [0064]–[0065], discussion the presence of a plurality of wiring lines that are not illustrated) includes connection pads (Figs. 13A and 13B, though not illustrated, these are present between the network of electrical connections and the electronic chip, see ¶¶ [0064] – [0065]) at the first face (Fig. 13, top face), and wherein the electromagnetic antenna (Figs. 13A and 13B, 12, ¶ [0029]) is located at a same level as the connection pads (see ¶¶ [0064] – [0065]).
The language, term, or phrase “formed from the front metal level”, is directed towards the process of making connection pads.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “formed from the front metal level” only requires connection pads, which does not distinguish the invention from Mikata, who teaches the structure as claimed.
Regarding claim 9, Mikata teaches an electronic device wherein the at least one local void (Figs. 13A and 13B, ¶ [0071]) has side edges (see Fig. 13A) and wherein elements of the electromagnetic antenna (Figs. 13A and 13B, 12, ¶ [0029]) extend parallel to the side edges (see Fig. 13A).
Regarding claim 20, Mikata teaches an electronic device, comprising: a carrier substrate (Figs. 13A and 13B, 10, ¶ [0030]) having a front face (Fig. 13, top face); a metal layer (Figs. 13A and 13B, 12 an non-illustrated metal pads connected to 14, ¶¶ [0064]–[0065]) at said front face, wherein said metal layer is formed to include an electromagnetic antenna (Figs. 13A and 13B, 12, ¶ [0029]) in a first zone (Figs. 13A and 13B, “zone” 36, ¶ [0071]) of the carrier substrate and also include electrical pads (Figs. 13A and 13B, though not illustrated, these are present between the internal electrical connections of the carrier substrate and the electronic chip 14, see ¶¶ [0064] – [0065]) in a second zone (Figs. 13A and 13B, “zone” that is not “zone” 36) of the carrier substrate; an electronic chip (Figs. 13A and 13B, 14, ¶ [0029]) mounted over the front face in said second zone and electrically connected to said electrical pads (see ¶¶ [0064] – [0065]); and an encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]) which encapsulates the electronic chip and is formed over the front face of the carrier substrate (Fig. 13B), said encapsulation layer having a front surface (Fig. 13B, topmost surface) and a local void (Figs. 13A and 13B, ¶ [0071]) extending into the encapsulation layer from said front surface; wherein said local void is located at least partially over the electromagnetic antenna in said first zone of the carrier substrate (Figs. 13A and 13B).
Regarding claim 23, Mikata teaches an electronic device wherein carrier substrate (Figs. 13A and 13B, 10, ¶ [0030]) further includes an electrical connection network (e.g., Fig. 13B, 11, ¶¶ [0064]–[0065], discussion the presence of a plurality of wiring lines that are not illustrated) electrically connecting said electromagnetic antenna (Figs. 13A and 13B, 12, ¶ [0029]) to at least one of said electrical pads (Figs. 13A and 13B, though not illustrated, these are present between the internal electrical connections of the carrier substrate and the electronic chip 14, see ¶¶ [0064] – [0065]).
Regarding claim 24, Mikata teaches an electronic device wherein the local void (Figs. 13A and 13B, ¶ [0071]) has a plurality of side edges (Figs. 13A and 13B), and wherein said side edges are spaced away from said electronic chip (Figs. 13A and 13B, 14, ¶ [0029]).
Regarding claim 25, Mikata teaches an electronic device wherein the local void (Figs. 13A and 13B, ¶ [0071]) extends from the front surface (Fig. 13B, topmost surface) only partially through a thickness of the encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]).
Regarding claim 26, Mikata teaches an electronic device wherein the local void (Figs. 13A and 13B, ¶ [0071]) extends from the front surface (Fig. 13B, topmost surface) completely (Fig. 13B, the void is complete through area occupied by 16) through a thickness of the encapsulation layer (Figs. 13A and 13B, 18, ¶ [0036]).
Regarding claim 27, Mikata teaches an electronic device further including a passivation layer (Figs. 13A and 13B, 16, ¶ [0029]) covering the electromagnetic antenna (Figs. 13A and 13B, 12, ¶ [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21–22 are rejected under 35 U.S.C. 103 as being unpatentable over Mikata (U.S. Pub. No. 2019/0372210).
Regarding claim 21, Mikata teaches an electronic device wherein the local void (Figs. 13A and 13B, ¶ [0071]) has a plurality of side edges (Figs. 13A and 13B).
Mikata fails to teach explicitly, in the context of the embodiment of Figs. 13A and 13B, that the electromagnetic antenna (Figs. 13A and 13B, 12, ¶ [0029]) includes a plurality of branches, and wherein each branch of said plurality of branches extends parallel to a corresponding side edge of said plurality of side edges. However, Mikata teaches in another embodiment that the electromagnetic antenna (e.g., Figs. 1A and 1B, 12, ¶ [0029]) includes a plurality of branches (Fig. 1A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the electromagnetic antenna of Figs. 1A and 1B for the electromagnetic antenna of Figs. 13A and 13B, if the desired application for the electronic device sent and received signals in the frequency range that would be best served by that shape. In other words, the shape of the antenna is pertinent to the chosen application for the electronic device, and it would be well within ordinary skill in the art to substitute one shape for another. Once this obvious substitution is made, Mikata teaches wherein each branch of said plurality of branches extends parallel to a corresponding side edge of said plurality of side edges, as well.
Regarding claim 22, once the modification of the shape of the antenna of Mikata is complete, Mikata teaches an electronic device where each branch of said plurality of branches (e.g., Figs. 1A and 1B, 12, ¶ [0029]) is located underneath an area defined by the local void (Figs. 13A and 13B, ¶ [0071]).
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893